78 F.3d 577
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Dani LTEIF, Petitioner, Appellant,v.UNITED STATES of America, Respondent, Appellee.
No. 95-1968.
United States Court of Appeals, First Circuit.
March 6, 1996.

Dani Lteif on brief pro se.
Sheldon Whitehouse, United States Attorney, and Margaret E. Curran and Kenneth P. Madden, Assistant United States Attorneys, on brief for appellee.
Before TORRUELLA, Chief Judge SELYA and CYR, Circuit Judges.
PER CURIAM.


1
The judgment is affirmed substantially for the reasons recited by the magistrate-judge in his report and recommendation dated June 9, 1995, subsequently approved by the district court.   We note that a number of claims advanced by petitioner in this court were not included in his 28 U.S.C. § 2255 petition.   Some of these were raised for the first time in his objections to the magistrate-judge's report;  others have been proffered for the first time only on appeal.   As a result, none of these contentions is properly before us.  See, e.g., Paterson-Leitch Co. v. Massachusetts Munic.   Wholesale Elec. Co., 840 F.2d 985, 990-91 (1st Cir.1988).   Each proves to be without merit in any event.


2
Affirmed. See Loc.  R. 27.1.